Name: 2002/449/EC,ECSC,Euratom: Decision of the European Parliament of 10Ã April 2002 concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year (Section I Ã¢  European Parliament)
 Type: Decision
 Subject Matter: European construction;  budget;  EU institutions and European civil service;  EU finance
 Date Published: 2002-06-17

 Avis juridique important|32002B04492002/449/EC,ECSC,Euratom: Decision of the European Parliament of 10 April 2002 concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year (Section I  European Parliament) Official Journal L 158 , 17/06/2002 P. 0043 - 0054Decision of the European Parliamentof 10 April 2002concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year (Section I - European Parliament)(2002/449/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,- Having regard to the revenue and expenditure account and balance sheet in respect of the financial year 2000 (SEC(2001) 530 - C5-0238/2001),- Having regard to the annual report of the Court of Auditors for the financial year 2000 and the institutions' replies (C5-0617/2001)(1),- Having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0617/2001),- Having regard to Article 275 of the EC Treaty, Article 78d of the ECSC Treaty and Article 179a of the Euratom Treaty,- Having regard to Article 77 of the Financial Regulation and Article 13 of the internal rules for the implementation of the European Parliament's budget,- Having regard to its Rules of Procedure, and in particular Rule 184(3) thereof,- Having regard to the report of the Committee on Budgetary Control (A5-0098/2002),1. Takes note of the figures with which the European Parliament's accounts for the 2000 financial year were closed, namely:>TABLE>Implementation of the budget2. Notes the high level of implementation of the budget as evidenced by:- the high take-up rate of available appropriations in the 2000 financial year (99,28 % as against 98,97 % in 1999),- the broadly comparable level of the use of appropriations automatically carried over from 1999 (91,16 % compared to 91,96 % from 1998 to 1999),- the increase in the ratio of payments to commitments (91,05 % as against 88,68 % in 1999);3. Recognises, however, that the generally favourable picture with regard to the take-up rate is distorted by the systematic recourse to the end-of-year mopping-up transfer which, in recent years, has been used to collect appropriations available throughout Parliament's budget in order to make capital injections by way of early repayment of the amounts due in respect of the Institution's buildings;4. Notes as regards the level of utilisation of appropriations on individual budget lines that it was possible for EUR 4410000 to be transferred from item 1100 (salaries) and EUR 4200000 from item 1870 (interpreters and conference technicians) as part of mopping-up transfer C10 followed by a further EUR 700000 from item 1870 as part of transfer C-10 (complementary); recalls that the Administration's failure to keep an adequate record of interpreting costs during 2000 led to the Financial Controller's withholding of approval No 01/06; instructs the Administration to inform it, no later than 1 July 2002, of the outcome of the administrative enquiry which was promised in the overruling decision signed by the President on 13 December 2001;5. Welcomes the information contained in the Financial Controller's report to the Institution No 01/01 that the error rate (defined in terms of budgetary documents returned for correction and completion, as a percentage of the total number submitted) fell from 8,4 % in 1999 to 7 % in 2000 and that of the total number of documents controlled (33335) only eight ultimately gave rise to a withholding of approval by the Financial Controller, five of which were overruled, both figures representing a downward trend; is concerned that the large number of errors, which are now detected and set right because of the activity of the Financial Controller, will go undetected when and if ex ante verification is abolished on the introduction of the proposed internal audit system;6. Notes the conclusion of the Court of Auditors in its communication of 12 November 2001 concerning decisions to overrule withholdings of approval during the financial year 2000 that this aspect of internal control is operating normally in that it has revealed anomalies in administrative management;7. Notes, however, that several cases giving rise to withholdings of approval in 2000 did not involve a "prior legal obligation"; questions whether these should have been put forward by the Administration for overruling; insists that authorising officers must take personal responsibility for errors and legal infractions that give rise to such cases; calls on the Administration to take rapid corrective action, including the immediate cancellation of the proposals in question, rather than follow the current quasi-automatic recourse to the overruling procedure;Presentation of the accounts8. Notes the Court's observation in its annual report for 2000 (paragraph 7.3) that the general approach adopted by the institutions to the analysis of budgetary management fails to inform readers of the most significant features of expenditure for the year and its criticism that Parliament does not explain the procedure for applying unused appropriations on other lines to capital repayments on buildings; agrees with the Court that the institutions in general and the European Parliament in particular should provide a more global analysis in the future, focusing on the main trends in expenditure and the major capital items, as well as identifying key savings and measures of efficiency;9. Believes that Parliament's accounts, comprising the balance sheet and revenue and expenditure account, as published with those of all the institutions in the "compte de gestion"(2) produced by the Commission should accordingly be presented in a more user-friendly form (by analogy with a company's report to its shareholders) in such a way as to be accessible to the citizens of the Union and to be readily understandable to the ordinary reader without requiring specialist knowledge of accountancy or the financial workings of the European Union;10. Instructs its Secretary-General to submit a working document on the feasibility and overall implications of revising the presentation of Parliament's accounts to its Committee on Budgetary Control by 1 July 2002;11. Points out that while the Court of Auditors gives a single Statement of Assurance based on the consolidated accounts of all revenue and expenditure of the Community in accordance with Article 248(1) of the EC Treaty, that Statement of Assurance nevertheless contains remarks concerning the legality and regularity of the transactions carried out by individual institutions; asks the Court in the interests of greater transparency to examine the possibility of issuing a separate Statement of Assurance for each Institution in its next annual report; requests its Secretary-General to make available to the Budgetary Control Committee the sector letter from the Court of Auditors and the Administration's replies;12. Observes that since Parliament's statement of revenue includes amounts of EUR 19600463 in respect of staff pension contributions (Article 401) and EUR 1290126 in respect of Members' pension contributions (Article 910), it would be desirable for Parliament's balance sheet to include an explanation of the way such potential liabilities are to be discharged, e.g. by reference to the notes on off-balance-sheet commitments appended to the European Union's consolidated accounts;Management13. Welcomes the progress made in the introduction of activity-based management into the management of the European Parliament, but regards the results as quite modest and preliminary; calls for more ambitious steps to be taken; underlines the need to delegate power and responsibilities to a lower level of administration and the need to clarify and enforce the individual duties and responsibilities of each member of staff;14. Notes the recommendations of the European Parliament "ROME-PE" interim report on staff policy(3) on improving the efficiency of European Parliament human resources; suggests that the recommendations be taken into account along with existing staff reform proposals with a view to promoting efficient management and clarifying the personal responsibility and accountability of officials;15. Underlines Parliament's commitment to establish an independent internal audit service in accordance with Council Regulation (EC, ECSC, Euratom) No 762/2001 amending Article 24 of the Financial Regulation(4); notes the Bureau decision of 28 November 2001 to set up such a service; stresses that the service must be independent with the possibility of communicating directly to the President of Parliament when issues of gravity come to the attention of the internal auditor; urges the Bureau to approve the necessary changes to its Internal Financial Rules as a matter of priority; considers that the internal auditor must be a highly qualified and experienced audit professional who is able to perform his duties in a fully independent manner and in accordance with the relevant international standards; believes that the recent experiences of certain banks and large conglomerates, which suffered catastrophic losses due to weak internal controls show that the weakening of control mechanisms would be detrimental to the sound management of European taxpayer's money; insists that the independence of controllers and of the control function be safeguarded from being subordinated to expenditure managers;Staff policy16. Supports the principle underlying the policy of staff mobility; accepts the need, in exceptional cases, for flexibility in order to maintain continuity and stability at particular times when officials with considerable expertise in a given field are necessary to the completion of important tasks; considers that Parliament should make more use of non-permanent staff to carry out certain specialist tasks;17. Regrets the low proportion of women in positions of responsibility; requests the Secretary-General to reflect on this shortage and, when new posts are filled, seek to strike a balance between men and women;18. Points out that Parliament has repeatedly committed itself to equal opportunities, in particular the promotion of women to senior posts in the European institutions; points in this connection to its resolution of 11 February 1994 on women in decision making bodies(5), which called on the European institutions, as employers, to lay down targets for the recruitment of women and the proportion of women in top posts and, should those targets not be achieved by 2000, to introduce quota arrangements (targets to 2000: 40 % for women's recruitment; 30 % for women in category A), with the same percentage in all grades;19. Very much deplores the fact that that commitment by Parliament has not been acted on; notes that, in the period from July 2000 to December 2001, for three A 1 posts men were appointed, for three A 2 posts only one woman was appointed, and for 12 A 3 posts, no woman was appointed, though there had been applications from women for many of the posts; criticises the situation in Parliament, which is alarming at present; asks, in addition, to be informed of the status of COPEC in recruitment and promotion procedures;20. Insists that from now on, as is the case at the Commission, a yearly number of appointments of women to senior posts (A 3, A 2 and A 1) be laid down, and reserves the right to challenge all further promotions to those posts if the Appointing Authority does not appoint women whose applications were accepted;21. Encourages the Administration to take all appropriate action to make part-time working possible, if applied for by officials, in all Directorates-General;22. Is aware of the relatively low level of women in senior positions in Parliament's administration; urges its Secretary-General to pursue a policy of interinstitutional mobility to widen the pool of suitable female candidates to Parliament's senior posts;23. Notes that the application of the rules governing the exchange of officials with national and regional administrations gave rise to two withholdings of approval in 2000 (Nos 00/04 and 00/08), for which the Administration did not seek an overruling decision; asks the Secretary-General to report on the application of the policy of exchanging officials since these events took place;24. Notes the cases illustrating the potential for abuse in the system for weighting of staff pensions, which were brought to light in the Financial Controller's reports to the Institution Nos 00/03 and 01/01; observes that the Administration has now revised its internal procedures in accordance with the Financial Controller's recommendations; asks the Secretary-General to maintain a vigilant approach to the verification of pensioners' declarations of place of residence; calls on its Committee on Legal Affairs and the Internal Market to consider, when it examines the upcoming Commission proposal to amend the Staff Regulations, whether the existing system of weighting of staff pensions should be maintained;25. Expresses its satisfaction at the continuing downward trend in the overall number and cost of missions of staff between the three working places of Parliament and particularly between Luxembourg and Brussels as evidenced by the following figures:>TABLE>26. Recalls paragraph 9 of its decision of 4 April 2001(6) on Parliament's discharge for 1999 referring to OLAF investigations into the issues arising from Withholdings of Approval Nos 99/07 and 99/09 and invites OLAF to communicate its findings forthwith;Training27. Underlines the importance of making more efficient use of existing human resources through training and redeployment rather than recourse to increasing the establishment plan;28. Whilst welcoming introductory courses in accounting and auditing, considers that such courses are no substitute for sound professional qualifications and commercial experience; reliance on brief courses is quite inadequate for managers;29. Urges that, in addition to mandatory financial management training for all new authorising officers, all officials with management responsibility should be required to complete a course in human resource management; those already in management posts should be encouraged to do likewise;30. Expresses surprise that the number of officials participating in professional training programmes in 2000 fell from that in 1999 as did the number of courses available; stresses that all officials should have the opportunity to develop new skills as well as to improve existing ones; encourages the emphasis on vocational skills of particular benefit to the service;31. Recognises the work already begun in each Directorate General to establish their own training plans and the availability of on-line subscription to professional training courses for staff; recognises the need to support training possibilities if Parliament is to meet its new challenges and work more efficiently;Recruitment32. Considers that open competitions should be conducted on an interinstitutional basis and that Parliament, like other institutions, should be able to recruit from a common list of successful candidates in order to ensure a common European civil service, make cost savings and improve subsequent mobility between the institutions; awaits the definitive decision setting up an interinstitutional recruitment office; considers that an analysis of applicants' teamworking skills should be duly taken into account in the recruitment process;Places of work and buildings33. Notes that even the variable costs of an ordinary five-day session in Strasbourg are about 33 % higher than in Brussels in addition to other, much higher costs due to buildings, hotel expenses etc; admits that the decision on the meeting places of the Parliament has been laid down in the Treaty, but against the will of the Parliament; instructs its Secretary-General to provide the Convention with a detailed analysis of the cost of maintaining three places of work;34. Observes, however, that reducing the length of a Strasbourg part-session from five to four days, cutting it by one eighth, produces a derisory level of savings (0,97 % of the total cost of the meeting);35. Stresses firmly that the issue of the investment cost of the new LOW building in Strasbourg has to be solved immediately, and calls on the main partners and main shareholders of the promoter of the building, the city of Strasbourg and the Alsace Region to contribute in solving this issue; regrets that the Parliament has had to refer to the European Court of Justice to settle the dispute on the contractual completion date of the LOW building; underlines that the disputes between the promoter and the subcontractors of the LOW building shall not have any influence on the final investment cost;36. Recalls that the signing of the contract for the LOW building was the subject of Special Report No 5/95(7) by the Court of Auditors; further recalls paragraphs 13, 14 and 15 of its resolution of 13 April 2000(8), postponing the decision on the 1998 Parliament discharge, in which it expressed concerns in relation to the application of the interim interest payments and penalties for late delivery; insists that no further capital repayments should be made until the final investment cost has been agreed between the parties or otherwise determined;37. Stresses the need for economising the use of space in order to limit the budgetary cost of the new D4/D5 buildings;38. Takes note of the evaluation of the use of the garage, indicating that no more parking spaces will be needed for the EP in Brussels even after enlargement;39. Instructs its Secretary-General in accordance with the recommendation of the Court of Auditors in its annual report for 2000 (paragraph 7.35) to amend its budgetary nomenclature so as to distinguish between rent, costs of acquisition and other types of expenditure, such as lease payments where there is an option to purchase;40. Notes that Parliament paid off the D1, D2 and D3 buildings in Brussels on 15 January 2001 and that the successful strategy of capital injection will permit substantial savings on future interest payments on outstanding capital;Political groups41. Recalls that in 2000 the use by the political groups of the appropriations made available to them by the European Parliament from budget items 3 7 0 7 and 3 7 0 8 was governed by the rules adopted by the Bureau on 14 December 1998; notes that while budget items 3 7 0 7 and 3 7 0 8 in 2000 accounted for around 3 % of Parliament's budget, the Court of Auditors(9) estimates the total share attributable to the political groups (items 3 7 0 7, 3 7 0 8 together with staff, premises and equipment) at 13 %; points out that according to the relevant Bureau rules the reports by the political groups on their utilisation of appropriations for 2000 are in the public domain(10); notes the Bureau ruling on budget line 3 7 0 1 following the answers from the political groups to the Court of Auditors' Special Report;42. Recalls that the relevant Bureau rules(11) empower the Committee on Budgetary Control each year to draw up a report on the basis of the statements of income and expenditure, the balance sheet and auditor's certificate forwarded by the political groups;43. Notes that there is a tension between the necessity of separating the responsibilities of Parliament's administration and those of the political groups on the one hand and the Financial Regulation on the other which does not explicitly provide for any such separation; instructs its Bureau to ensure that Parliament's implementating rules of the Financial Regulation include a provision identifying the specific status of political groups so that their particular responsibilities can be clearly and properly regulated; recalls the remarks by the Court of Auditors that the differing audit procedures employed by the various auditors mean that these external audits have had limited effectiveness in assessing overall control mechanisms on the 3 7 0 1 budget line; expects the situation to show marked improvement in the future following the decision to limit the choice of external auditors to a short list of internationally recognised audit firms and a common audit framework;44. Takes the view that, in consideration of the discharge decision of 6 July 2000(12), the rules for the spending and responsibility of the political groups must be more clearly and precisely defined within the framework of the information campaign to allow for party political identification of Members in their respective national contexts and to avoid the collective liability of all political groupings; asks the Bureau to undertake the corresponding revision;45. Observes as regards the certificates issued by the external auditors selected by the political groups that the information and guarantees as to the reliability of the accounts contained therein and the verifications carried out by the auditor display very considerable variations from one group to another;46. Notes that the statements of income and expenditure disclose in 2000 a relatively low level of utilisation of appropriations and a consequently high level of carry-overs to the following year and acknowledges the remarks by the Court of Auditors in its Special Report No 13/2000 (paragraph 19) as to the risk of poor financial management unless such carry-overs are accompanied by a corresponding volume of commitments;47. Notes as regards the political groups' balance sheets that they do not in general contain sufficiently clear information on the assets which the political groups acquire with the appropriations made available by the European Parliament, nor, as the Court of Auditors points out in its Annual Report for 2000 (paragraph 7.10), do such assets appear in the balance sheet of the Institution;48. Endorses the Court of Auditors' recommendations in its Special Report No 13/2000 (paragraph 48) that the political groups' certified accounts should be published; instructs its Secretary-General to set aside a section within Parliament's website for the publication of the certified accounts of the political groups;49. Repeats the request set out in its resolution of 13 April 2000(13) and its abovementioned decision of 4 April 2001 that the Court of Auditors conduct an audit of the political groups' finances every two years with a view to assisting the Committee on Budgetary Control in drawing up the report required by Article 2.7.3 of the rules governing the use of appropriations from budget item 3 7 0 1(14);50. Notes the observation of the Court of Auditors in its Special Report No 13/2000 (paragraph 21), that in relations with third parties, decisions taken by political groups as to employment, rental and purchase contracts are considered as being taken with Parliament's authority and to engage its responsibility; recognises that this often results in Parliament's administration being held liable for decisions outside its control; calls on the Legal Service to draw up an opinion recommending a solution to this issue of financial and contractual liability and for clear rules to be put in place which clearly indicate the responsibilities concerning the execution of the budget and personnel (including claims and questions regarding labour laws) between Parliament's administration and the political groups;51. Observes that two years after the publication of Special Report No 13/2000 by the Court of Auditors, a proper legal base for the transparent financing of European political parties has still not been approved; criticises in particular the Council for failing to capitalise on progress achieved under the Belgian Presidency in this regard and calls on the Spanish and Danish Presidencies to ensure that agreement is reached this year;Non-attached Members52. Instructs its Committee on Budgetary Control to carry out a full and detailed examination in the context of the 2001 discharge procedure, equivalent to that carried out for the political groups, of the subsidies payable to non-attached Members;Inventory53. Welcomes the fact that for the first time the value of the fixed assets recorded in the balance sheet has been adjusted to reflect depreciation(15); repeats the request contained in its resolution(16) of 6 July 2000 for the balance sheet for every year to include a detailed account of the physical permanent inventory; notes the Financial Controller's conclusion(17) that the introduction of the ELS system has provided a framework for improving the management, control and recording of inventory movements but that there remains scope for further strengthening internal controls, notably over the decommissioning process;54. Notes the reply (Court's annual report 2000, paragraph 7.10) by the European Parliament that it is aware that its inventory does not show assets purchased by the political groups using appropriations made available to them and that it will try to find a solution with the assistance of the political groups;55. Recalls the Court's recommendation in its Special Report No 13/2000 (paragraph 66) that clear rules must be laid down in respect of ownership and inventory of assets acquired using the relevant appropriations in order to ensure the protection and optimum management of all the equipment at the groups' disposal; recalls the finding by the Court of Auditors (Special Report No 13/2000, paragraph 23) that the appropriations earmarked for the political groups are not a subsidy to an external body but a delegation of the implementation of these appropriations to an internal body, which should therefore comply with the regulatory framework applicable to budgetary expenditure; instructs its Secretary-General to submit a report to the Committee on Budgetary Control by 1 July 2002 containing proposals as to how the assets purchased by the political groups using Parliament's funds might be included in the Institution's inventory;Award of contracts56. Acknowledges that the Secretary-General now provides the Committee on Budgetary Control with the quarterly reports of the ACPC (Advisory Committee on Procurements and Contracts) as requested in its decision of 4 April 2001; notes that according to the Annual Report for 2000 by the ACPC there is a continuing trend towards competitive tendering for the award of contracts compared to the conclusion of contracts by private treaty or negotiated procedures, as shown in the following table, but regards the level of non-competitive contracts as still too high:>TABLE>57. Recalls the need to publicise competitive tendering procedures as widely as possible including approaches to professional bodies, trade associations and advertisements in specialised journals; recommends that in order to ensure maximum transparency in the case of restricted calls for tender, competitive tendering should be organised only after publication of a call for expressions of interest or a prior information notice in the Official Journal of the European Communities and on the Internet;58. Insists that in restricted procedures the geographical base of the suppliers invited to tender should be as wide as possible; welcomes the information contained in the ACPC report for 2000 that on the instructions of the Secretary-General, in order to enhance legal certainty and to reduce the length of procedures, standardised contract documents and general conditions have been drawn up and made available to Parliament's services in all languages; urges increased use of environmental product-lifecycle criteria;Contract for security services in Strasbourg59. Recalls that in accordance with paragraph 16 of Parliament's abovementioned resolution of 13 April 2000 postponing the 1998 discharge, the Court of Auditors was asked to examine problems in connection with its contracts for security services and, in particular, the applicability to a specific call for tender of a French national provision applying to the security sector; notes that the Court shares the concerns expressed by the Financial Controller when issuing Withholding of Approval No 00/05; asks the Legal Service for an opinion on the compatibility of this aspect of French law with Community law with a view to ensuring fair competition in such contract procedures;60. Points out that the Bureau's decision to overrule the withholding of approval was taken on the basis of the advice of Parliament's Legal Service containing an assessment of the relevant provisions of national and Community law; asks, nevertheless, the Secretary-General to ensure that on the occasion of the next renewal of the Strasbourg security contract the outgoing contractor provides the necessary information to potential successors at the appropriate stage in the tender procedure;Imprest accounts61. Questions whether imprest accounts are still necessary and requests the Secretary-General to give a justification for their continuation;Information policy62. Points to the relatively meagre budgetary resources allocated to Information and Communication (EUR 25 million in 2000, representing only 2,5 % of the total budget for the Parliament); notes that almost half of that amount is used by the visitors' programme which should itself be modernised; expects therewith the observance of comprehensible standards for distance-related allowances; recommends the consequent need for an appropriate increase in budgetary resources for information in parallel with a strategic review of the content and methods of Parliament's information policy and better synergy with other Institutions;63. Notes the very high percentage of young people making up nearly half of all visitors to Parliament through the visitors' programme; points to the need to redesign the visitors' programme in such a way as to hold greater appeal for younger people, for example, by maximising use of audiovisual and multimedia facilities, and using interactive, pedagogical tools;64. Underlines the pivotal role of the European Parliament's external information offices in disseminating information about the Institution in Member States as well as collating public reaction and response; believes that the launching of the public debate on the future of Europe makes this a matter of urgency; notes that the sharing of premises with the Commission, joint implementation of the Prince programme and the inter-institutional working party on information, facilitate cost-savings which can be used to improve performance; asks to be kept informed of the work of the interinstitutional working group on information;65. Is aware of the annual work programme objectives set out by DG III (Directorate-General for Information and Public Relations) for the information offices and calls for rigorous assessment of whether the objectives are being achieved and providing value for money; approves of the emphasis on building closer relations with the visual media at national and regional level as well as making better use of MEPs in those areas to personalise the work of Parliament to the public; requests that all Members be provided on request with presentational material (e.g. overhead projection slides, videos, etc.) that can assist them in explaining the role and functioning of Parliament to visitors groups and their electorate;66. Invites the Parliament governing bodies to apply a policy of transparency regarding their practices on subventions and allowances, making public, in a user-friendly form, the regulations as well as any other decisions or interpretations, relevant for the calculations of allowances and subventions for the transport of visitors;67. Notes that the Parliament's public website is not currently managed by DG III; considers that the Parliament's internet activities should form an integral part of Parliament's information and public relations activities, and that this could constitute a more efficient use of resources; therefore calls on its Secretary-General to examine the possibility of transferring responsibility for maintaining Parliament's internet activities to DG III;68. Considers that the unpublished rule followed by the Administration, by which no mixed group of visitors of different Member States is accepted, to be contrary to the basic objective of promoting European contacts which lies at the heart of the programme; considers that the European Parliament rules and procedures, namely those regarding groups of visitors, should give more attention to the goals of the programmes than to their perceived administrative burden;Members' allowances69. Recalls that on 10 April and 6 July 2000 the Bureau adopted amendments to Article 14 of the Rules on Members' expenses and allowances(18) for entry into force on 1 January 2001; points out that in the course of its audit work the Court of Auditors expressed the view that Parliament's Administration and the Financial Controller should review the new arrangements and report on compliance with the Financial Regulation by the end of 2001; asks the Secretary-General to submit a report to the Committee on Budgetary Control by 1 July 2002;70. Recognises the importance of ensuring that the necessary safeguards are in place for the protection of the rights of all assistants who are employees of Members, including proper insurance and social security cover, and for this to be achieved through the full implementation by Parliament's governing bodies of Article 14 of the Rules governing the payment of expenses and allowances to Members and through adoption of an Assistants' Statute;71. Believes that the status and contractual arrangements related to parliamentary assistants need to be clarified through the establishment of a statute for this category of staff; is of the opinion that such a statute should provide a regulated basis for the employment of all accredited assistants (working on a full or part-time basis for one or more Members); considers that such a statute should nevertheless provide an exemption for service providers hired to carry out specific and time-limited tasks; underlines that whilst the Members themselves remain responsible for the appointment, category of remuneration and dismissal of their personal staff, it is Parliament's administration that must take overall responsibility for the administrative and contractual arrangements related to remuneration and social security being carried out in a proper and transparent manner;72. Recalls the Court of Auditors' recommendations for the payments made regarding travel and subsistence expenses and allowances to reflect the real cost of travelling and the real time of displacement; recalls that this system is already used by the Administration whenever a Member has meetings outside the European Community's territory (Article 3 of the Rules on Members' expenses and allowances);The case relating to the Members' Cash Office73. Notes that the procedure provided for in Article 22 of the Staff Regulations has been initiated and is at a preparatory stage with a view to defining responsibilities in connection with the discrepancy of BEF 4136125 between the current cash situation and the corresponding accounts in 1982; requests a clear update on this affair which has dragged on for almost 20 years;Environment74. Considers that further effort should be made to reduce the amount of paper used in Parliament; calls on its Secretary-General to examine the development of a secure intranet-based interface for the submission and signature of amendments, parliamentary questions, written declarations, and other parliamentary forms and documents currently submitted on paper; believes that this would also lead to other efficiency gains; instructs its Secretary-General to cease the paper distribution of those parliamentary documents (such as committee agendas, communications to Members etc.) which can be also be made available by e-mail or through the intranet, and to make multiple copies of public relations' material available to Members only on request;75. Underlines the necessity of implementing "green housekeeping principles" for new buildings (e.g. a sustainable mobility plan including the installation of a mobility management centre/desk, potential for energy efficiency and use of renewables);76. Instructs its Secretary-General to improve environmental management routines and to present yearly figures for consumption of paper, water, energy and other major indicators;Conclusion77. Draws the attention of the Administration to the serious concerns, expressed in this resolution, about a wide range of management weaknesses affecting many areas of budget implementation and calls on it to draw the necessary conclusions;78. Gives its Secretary-General discharge in respect of the implementation of the budget for the 2000 financial year;79. Authorises the giving of discharge to the Accounting Officer for the 2000 financial year;80. Instructs its President to forward this decision to the Commission, the Council, the Court of Justice, the Court of Auditors and the European Ombudsman and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 359, 15.12.2001.(2) Compte de gestion et bilan financier affÃ ©rents aux opÃ ©rations du budget de l'exercice 2000 (volume III - SEC(2001)530 - FR)(3) PE 305.179/BUR (ROME = "rÃ ©pertoire opÃ ©rationnelle des mÃ ©tiers et emplois").(4) OJ L 111, 20.4.2001, p. 1.(5) OJ C 61, 28.2.1994, p. 248.(6) OJ L 160, 15.6.2001, p. 25.(7) OJ C 27, 31.1.1996, p. 1.(8) OJ C 40, 7.2.2001, p. 398.(9) Special Report no 13/2000 on the expenditure of the European Parliament's political groups together with the European Parliament's replies, footnote to paragraph 5 (OJ C 181, 28.6.2000).(10) Article 8 of the rules governing item 3 7 0 7 and Article 5 of the rules governing item 3 7 0 8 (see Bureau minutes of 14.12.1998).(11) See footnote above and the Bureau's rules governing budget item 3 7 0 1 which were adopted on 11 December 2000 and entered into force on 1 January 2001.(12) OJ C 121, 24.4.2001, p. 366.(13) OJ C 40, 7.2.2001, p. 398.(14) PE 298.252/BUR/def - see Bureau minutes 11.12.2000 and 1.2.2001.(15) Notes accompanying Parliament's balance sheet, "compte de gestion", p. 96.(16) OJ C 121, 24.4.2001, p. 366.(17) Report to the Institution No 01/01 with replies (note from Secretary-General to the Bureau dated 24.4.2001).(18) PE 133.116/Quaest.